Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the amendment filed February 10, 2021.
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Gaeta  et al (U.S. Patent 10,445,571 B1), Niemoeller et al. (USPG 2011/0131,277 A1) and Dhupkar et al. (USPG 2019/0005,469 A1) which teach storing actions in a blockchain and limiting access but not the return event.
Regarding claims 1, 8, and 15
Gaeta, Niemoeller, and Dhupkar taken individually or in combination with other prior art of record fails to teach or render obvious triggering, by the blockchain network, a result return event based on the result return transaction, wherein the result return event indicates that the indirect service provider device has returned the service execution result corresponding to the service identifier.
Regarding all other claims:
	Since claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8, or 15 respectively, these claims are also found allowable.
Regarding all allowed claims:

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696